DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Response to Amendment
Claims 11-30 are pending. Claims 11-12, 14-16, 18-24, and 27-30 are currently amended. No claims are cancelled. 
In view of the amendment, filed on 12/20/2021, the following objections and rejections are withdrawn from the previous Office Action, mailed 9/28/2021:
Objections to the specification and claims 
Claim rejections under 35 U.S.C. 112(b)

Claim Objections
The below claims are objected to because of the following informalities: 
Claim 12 recites “the number of lenses in each set of lenses” and “the number of galvanometer devices.” While the claims are not determined to have insufficient antecedent basis under 35 U.S.C. 112(b), because they have defined that there are multiple lenses and (at least two) galvanometer devices, the claims should recite “a number” of lenses and galvanometer devices, since a specific number of each has not been defined.
Claims 22-24, in the last paragraph, recite “where the fourth level sensor is arranged on in the powder storage tank”, which appears to contain extra wording. The limitation should read “where the fourth level sensor is arranged in the powder storage tank…” or similar.
Appropriate correction is required for the above issues.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 11, “a smoke blowing and sucking mechanism” which is described as synchronously moving with the galvanometer scanning device, communicating with a smoke filtering system, moving reciprocally along the powder spreading direction, and ultimately enabling smoke and dust removal. The smoke blowing and sucking mechanism is depicted in Figs. 5-6 and described on p. 7, second paragraph, and p. 8.
In claim 11, “a smoke filtering system” that communicates with the smoke blowing and sucking mechanism to form a loop. The smoke filtering system is described on p. 3 and 8-9. The smoke filtering system is described as including a smoke blowing pipe communicating with a smoke blowing mouth and a smoke sucking pipe communicating with a smoke sucking mouth and a filtering device in communication with the smoke sucking pipe and smoke blowing pipe. Those features which are also generic placeholders without recited structure are listed below.
In claims 14-16, “smoke blowing mouth” and “smoke sucking mouth” which respectively communicate with retractable hoses. The smoke blowing mouth 8-4 and smoke sucking mouth 8-5 are depicted in Figs. 5-6. Claim 13 recites “a smoke blowing mouth” and “a smoke sucking mouth” but does not recite functional language associated with the placeholders. Claim 16 recites the associated functional language.
In claim 14, “a filtering device” communicating with retractable hoses. The filtering device is depicted as item 12 in Fig. 7 and described on p. 3 and 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 12 recites “a set of lenses is arranged on an inside of the sealing top cover…”. The specification does not include the amended terminology. The specification (p. 3, 8) recites “a set of lenses is arranged on the sealing top cover…” The drawings (Fig. 2) depict an arrangement where the lenses are visible from the exterior of the sealing top cover, which may encompass lenses being “arranged on an inside,” however the claimed configuration was not described or depicted in the original disclosure in a way to clearly convey the amended limitation and therefore constitutes new matter.
Claims 15, 20, 23, and 26-29 are rejected due to their dependence on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the powder spreading direction” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. A powder spreading direction has not been previously defined by the claim.
Claim 11 recites the limitation “the same station” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. A same station has not been previously defined by the claim.
Claim 11 recites the limitation “the scanning area” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. A scanning area has not been previously defined by the claim.
Claim 11 recites the limitation “the side wall” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. A side wall has not been previously defined by the claim.
Claim 11 recites the limitation “the work of the scraper” in line 20. There is insufficient antecedent basis for this limitation in the claim. The claim has not defined “work of the scraper.”
Claim 11 recites the limitation “the same station or multiple stations where laser sintering is being conducted” in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. A same station or multiple stations where laser sintering is being conducted has not been previously defined by the claim. It is also not clear if the recited limitation refers to the limitation “the same station” recited in the first paragraph, because the first recitation does not recite that laser sintering is being conducted at the station(s).
Claim 12 recites the limitation “the upper side” in line 3. There is insufficient antecedent basis for this limitation in the claim. An upper side of the forming bin has not been previously defined by the claim.
Amended claim 12 recites “a set of lenses is arranged on an inside of the sealing top cover…” The scope of the limitation is indefinite because it is not clear in view of the specification how the lenses are arranged on an inside of the sealing top cover. Fig. 2 shows the lenses (9) in the sealing top cover (3-1). The lenses are visible from the outside of the forming bin (3) structure. The drawings do not show lenses on/from an inside of the sealing top cover. The lenses may pass through the sealing top cover to interact with the inside of the forming bin, but the specification and drawings do not shed further light on the claimed configuration. The specification does not describe how the lenses are “arranged on an inside of the sealing top cover,” and accordingly, it is not clearly set forth what the amended limitation is intended to require.
Claim 13 recites the limitation “the ends of the smoke blowing mouth and the smoke sucking mouth” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Ends of the smoke blowing mouth and the smoke sucking mouth have not been previously defined by the claims.
Claim 17 recites the limitation “the airflow direction” in line 4. There is insufficient antecedent basis for this limitation in the claim. An airflow direction has not been previously defined by the claims.
Claim 17 recites the limitation “the lower end of the transition cavity” in line 7. There is insufficient antecedent basis for this limitation in the claim. A lower end of the transition cavity has not been previously defined by the claims.
Claim 17 recites the limitation “the lower end of the primary filtering cavity” in the last line. There is insufficient antecedent basis for this limitation in the claim. A lower end of the primary filtering cavity has not been previously defined by the claims.
Claim 18 recites the limitation “the dust adsorbed…” in line 3. There is insufficient antecedent basis for this limitation in the claim. Adsorbed dust has not been previously defined by the claims.
Claim 18 recites the limitation “the outside of each cartridge filter” in line 4. There is insufficient antecedent basis for this limitation in the claim. An outside of each cartridge filter has not been previously defined by the claims.
Amended claim 18 recites the limitation “the cartridge filter” in lines 4-5. The claims have previously defined “at least two cartridge filters”; therefore, it is unclear if “the cartridge filter” is intended to refer to all of the cartridge filters, or just one, and if one, then which cartridge filter. Therefore, the scope of the claim is indefinite.
Amended claim 18 recites “such that there is no need to clean the dust or replace the filter during processing…” The amended limitation is indefinite because what constitutes a “need” to clean dust or replace a filter is not defined in the specification or claims and would be expected to vary based on, e.g., a part- or project-specific cleanliness or sensitivity requirement, specific filter characteristics, etc. A “need” to clean dust or replace a filter can also be considered a preference which would be expected to vary.
Amended claim 18 recites “without wasting inert gas…” The amended limitation is indefinite because it is not clear what constitutes “wasting” inert gas. In view of the specification (p. 9), it appears “waste” of inert gas may be associated with having to re-fill a processing area with inert gas due to stopping the process. However, this assumption is not clearly supported by the disclosure, and the concept of whether inert gas is “wasted” or simply used as part of the process would be expected to vary from person to person absent further definition.
Amended claims 18, 27, and 29-30 recite the term “co-use,” in the limitation “co-use of the smoke blowing and sucking mechanism and the smoke filtering system enables filtering…recycling…and using the inert gas…” The term “co-use” renders the limitations indefinite, because it is not clear in view of the specification whether the term is intended to require something like a simultaneous use, a different arrangement in terms of timing/synchronization, simply that both mechanisms are ultimately used, or something else. Accordingly, the scope of the claims is indefinite.
Amended claims 22-24 recite the limitation “the level of powder” in the limitation associated with a third level sensor. There is insufficient antecedent basis for this limitation in the claims. A level of powder in the powder conveyor has not been previously defined by the claims.
Claims 22-24 recite the limitation “the start or stop of the powder conveyor” in the limitation associated with a third level sensor. There is insufficient antecedent basis for this limitation in the claims. A start or stop of the powder conveyor has not been previously defined by the claims.
Claims 22-24 recite the limitation “the position where the fourth level sensor is arranged” in the limitation associated with a fourth level sensor. There is insufficient antecedent basis for this limitation in the claims. A position where the fourth level sensor is arranged has not been previously defined by the claims.
Claims 22-24 recite the limitation “the powder height” in the last paragraph. There is insufficient antecedent basis for this limitation in the claims. A powder height has not been previously defined by the claims.
Claims 25-26 recite the limitation “the side of the forming workbench” in the second to last line. There is insufficient antecedent basis for this limitation in the claims. A side of the workbench has not been previously defined by the claims.
Claims 25-26 recite the limitation “the axis of the screw” in the second to last line. There is insufficient antecedent basis for this limitation in the claims. An axis of the screw has not been previously defined by the claims.
Amended claims 27, 29, and 30, dependent on claims 12, 28 (which is dependent on 12), and 11, respectively, recite a limitation beginning “wherein” which ultimately recites “using the inert gas to automatically counter-blow clean dust adsorbed on the outside of each cartridge filter.” Claims 11 and 12 have not defined cartridge filters, therefore it is unclear how this limitation is intended to relate to the device of claims 11 and 12. As the involved claims have not defined cartridge filters, they have also not defined “the outside” of said cartridge filters, resulting in insufficient antecedent basis for the claimed limitations. Claim 17 defines cartridge filters and claim 18 describes counter-blowing clean the dust adsorbed on the outside of each. As such, it is further unclear if claims 27, 29, and 30 are intended to depend from claims 17 or 18. If so, it is noted that the “wherein” clause of claims 27, 29, and 30 would not further limit claim 18, which recites essentially the same. As written, the noted claims are indefinite due to the above reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106799494 A (“Zeng”), of record. The WIPO machine translation, of record, is referred to herein. An Espacenet machine translation of Zeng, of record, has been provided for evidentiary support of translated language.

The referenced figure of Zeng (Fig. 4) is depicted below:

    PNG
    media_image1.png
    531
    766
    media_image1.png
    Greyscale

Regarding claim 11, Zeng discloses a selective laser melting forming device (above, Abstract, Background of the Invention) having a large forming size (Abstract, Background of the Invention), smoke and dust removal (Summary – mobile soot cleaning assembly with air extraction ports, Example 2 – mobile partitioned smoke purification assembly with dust removal features) and inert gas recycling (Background, Summary – inert environment is provided, gas is extracted, purified, and re-supplied), the selective laser melting forming device comprising:
A rack (Fig. 4 frame supporting apparatus / working platform), a forming workbench arranged on the rack (Fig. 4 working platform 13), a forming bin sleeved on the forming workbench (Fig. 4 working chamber / cabin body 16), a galvanometer scanning device arranged entirely outside and isolated from the forming bin (Example 2 paragraph 4, Fig. 4 galvanometer systems 1), and movable reciprocally along the powder spreading direction to form a multi-station working state (Summary of the Invention paragraph 6 – galvanometer queues move synchronously in left-right direction above working platform, Example 1 paragraph 5 – powder spreading device driven in left-right direction), a smoke blowing and sucking mechanism arranged in the forming bin (Background paragraph 3, Example 2 paragraph 5, Fig. 4 – air extraction ports 4 and air supply ports 5) in a mode of synchronously moving to the same station with the galvanometer scanning device (Example 2 paragraph 5 – each set of suction / air supply ports can move back and forth in left-right direction and each set is matched with a galvanometer queue), and a smoke filtering system that communicates with the smoke blowing and sucking mechanism to form a loop (Summary; Example 2 paragraph 5, Fig. 4  – smoke purification host 18 with gas circulation channels 19, Background of the Invention – smoke purification host contains filter medium/media, and gas containing smoke dust is extracted, filtered, and re-supplied);
The galvanometer scanning device comprises a galvanometer beam arranged above the forming bin (Example 2 paragraph 4, Fig. 4 – galvanometer devices mounted on bracket 2 above the working chamber 16), in a mode of moving reciprocally along the powder spreading direction (Summary of the Invention paragraph 6 – galvanometer queues move synchronously in left-right direction above working platform, Detailed Description paragraph 7 – powder spreading device driven in left-right direction, Fig. 4 powder spreading device 12), and at least two galvanometer devices arranged on the galvanometer beam in parallel (Fig. 4, Example 2 paragraph 4 – M ≥ 1 columns of galvanometer devices, each comprising N ≥ 2 sets of galvanometer systems 1) and entirely outside and isolated from an inner space of the forming bin (see Fig. 4, the galvanometer devices are clearly entirely outside and isolated from an inner space of the enclosed working chamber 16), whereby there is an overlap in the scanning area between adjacent galvanometer devices (Summary of the Invention paragraph 6 – the effective irradiation areas are in close contact with each other);
The smoke blowing and sucking mechanism comprises a support plate arranged on the side wall of the forming bin in a mode of moving reciprocally along the powder spreading direction (Example 2 paragraph 5, Fig. 4 – each group of air pumping ports movably connected to guide rails 25 and 26 along front and back sides of working chamber 16 such that air extraction and supply ports move back and forth in left-right direction above powder spreading device 12; Detailed Description paragraph 7 – the powder spreading device is also driven in the left-right direction), and a smoke blowing and sucking frame arranged in cooperation with the support plate in a mode of relatively moving up and down (Example 2 paragraphs 5 and 7, Fig. 4 – telescopic rods 27 to lift and lower air pumping ports), whereby the up and down movement of the smoke blowing and sucking frame relative to the support plate allows the smoke blowing and sucking frame to avoid a scraper and not interfere with the work of the scraper (Example 2 – each set of pumping ports is lifted using telescopic rods 27 so as to avoid collision with the powder spreading device 12);
Whereby the reciprocal movement of the smoke blowing and sucking mechanism along the powder spreading direction and the smoke blowing and sucking mechanism moving synchronously with the galvanometer scanning device enable the smoke blowing and sucking mechanism to remove smoke and dust at the same station or multiple stations where laser sintering is being conducted, such that as the smoke blowing and sucking mechanism moves synchronously with the galvanometer scanning device, a working area of dust sucking is also a laser sintering area of a formed workpiece, thereby forming targeted dust sucking and dust removing at the stations where laser sintering is being conducted and realizing atmosphere protection in a laser processing area of the selective laser forming device (Example 2 – the relationship between moving/mobile components is such that the air flow field formed between air pumping ports on the upper surface of the working platform can cover the effective irradiation area; uniform and stable gas flow is formed above all the galvanometer queue irradiation areas and effective smoke dust purification is achieved).
Zeng does not explicitly recite the selective laser melting forming device has a maximum forming size greater than 800 mm x 400 mm. 
However, Zeng conveys throughout the entirety of their disclosure that the invention is directed specifically toward “large-breadth,” or “large-format,” selective laser melting equipment (see Title, Abstract, Background, Summary, Detailed Description). The invention is specifically directed toward improving laser selective melting forming quality of large-sized metal parts (e.g., Abstract, Summary). Zeng describes that their own previously-disclosed method (see CN102266942, published 2011, which similarly reads on many of the claimed limitations other than the moving gas exchange mechanism and is later relied on as “Zeng 2”) provides “large-breadth,” or “large-format,” selective laser melting equipment, wherein forming sizes reach the “meter” level (Background, see also Espacenet translation [0005]), demonstrating that, in the same context, the inventors consider forming sizes with dimensions approaching or reaching at least 1 meter as “large-breadth” or “large-format.” Furthermore, the earlier referenced disclosure of Zeng evidences that forming sizes of the claimed area were known in the art in a related application involving a similar configuration and similar equipment.
Because Zeng relates equipment having forming sizes with dimensions approaching or reaching at least 1 meter as large-breadth or large-format, Zeng teaches a forming size range for their large-breadth selective laser melting forming device with dimensions approaching or reaching at least 1 meter, which is inside or overlapping the claimed range of greater than 800 mm x 400 mm.
Therefore, it would have been obvious before the effective filing date of the claimed invention to specify that the selective laser melting forming device taught by Zeng has a maximum forming size greater than 800 mm x 400 mm because one or ordinary skill in the art reading Zeng would conclude that large-format or large-breadth equipment for large-sized parts implies forming sizes reaching the 1-meter range, which is inside or overlapping the claimed range of greater than 800 mm x 400 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, it would have been obvious before the effective filing date of the claimed invention to specify that the selective laser melting forming device taught by Zeng has a maximum forming size greater than 800 mm x 400 mm because Zeng teaches similar equipment of this size was known in the art, and it has been shown that "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. The claimed forming size range aligns with the goal of Zeng to improve the forming quality of large-sized metal parts, specifically.

Regarding claim 13, Zeng teaches the limitations as set forth for claim 11 above, and further discloses:
The smoke blowing and sucking frame comprises a smoke blowing mouth and a smoke sucking mouth arranged oppositely (Example 2 paragraph 5, Fig. 3 – vertical projections of air suction port 21 and air supply port 22 arranged oppositely, Fig. 4 – each group of air pumping ports comprises an air extraction port 4 and air supply port 5), and a connecting plate part for connecting the ends of the smoke blowing mouth and the smoke sucking mouth (Fig. 4 guide rails 25 and 26) and cooperating with the support plate in a mode of moving up and down (Fig. 4 guide rails and air ports lifted and lowered by set of telescopic rods 27).

Regarding claim 14, Zeng teaches the limitations as set forth for claim 11 above, and further discloses: 
The smoke blowing and sucking frame comprises a smoke blowing mouth and a smoke sucking mouth arranged oppositely (Example 2 paragraph 5, Fig. 3 – vertical projections of air suction port 21 and air supply port 22 arranged oppositely, Fig. 4 – each group of air pumping ports comprises an air extraction port 4 and air supply port 5); 
The smoke filtering system comprises a smoke blowing hose communicating with the smoke blowing mouth, a smoke sucking hose communicating with the smoke sucking mouth, and a filtering device communicating with an air outlet end of the smoke sucking hose, and an air inlet end of the smoke blowing hose is in communication with an air outlet end of the filtering device (Summary of the Invention paragraph 7 – each set of air pumping ports is connected to an external smoke purifying host which is matched with the outside of the working cabin body through a gas circulation channel; Example 1-2, Fig. 4 – gas circulation channels 19 connected to air extraction and supply ports 4 and 5 and to smoke purifying host 18).
The gas circulation channels 19 in communication with the air ports are depicted as hoses (Fig. 4) but are not described as retractable. However, in the event that the hoses are directly connected to the air ports (as in Fig. 4) or any other moving structure inside the working chamber it would have been obvious to one of ordinary skill in the art to specify that the hoses are retractable in order to ensure a length of each hose is appropriately sized to move along with a corresponding air port and excess hose length is not accumulated inside the working chamber. 

Regarding claim 16, Zeng teaches the limitations set forth for claim 13 above, and Zeng further teaches the remainder of the claim limitations as set forth for claim 14 above.

Claims 12, 15, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 11 above, and further in view of CN 102266942 (“Zeng 2”, of record). A WIPO machine translation, of record, of Zeng 2 is referred to herein.

Regarding claim 12, Zeng teaches the limitations as set forth for claim 11 above, and further discloses:
A sealing top cover is arranged on the upper side of the forming bin (Example 2 paragraph 2, Fig. 4 – working chamber 16 used for isolating the irradiation area from external environment and has a top); and a set of lenses is arranged on an inside of the sealing top cover corresponding to each station of the galvanometer scanning device (Example 2 paragraphs 2 and 4, Fig. 4 – a grid of light-transmitting lenses 24 provided at the top of the working chamber arranged underneath queues of galvanometer scanning devices 1; the lenses would extend through to an inside of the top in order to allow light through), whereby the sealing top cover is configured for sealing the forming bin for achieving an inert atmosphere protection (see above, Summary - an inert protective environment is provided for the laser irradiation region).
Zeng appears to depict multiple lenses arranged in a grid configuration directly under the galvanometer devices, which may reasonably be expected to correspond to a chosen number of galvanometer devices (Fig. 4), however Zeng does not explicitly disclose the number of lenses in each set of lenses is the same as the number of galvanometer devices. 
Zeng 2, in a similar configuration for large-scale selective laser melting using scanning galvanometer devices, describes each laser corresponding to one optical system unit, and a plurality of optical system units arranged in an array (Detailed Description – p. 5 of translation). Each optical system unit includes a laser galvanometer and F-theta lens (Detailed Description – p. 5 of translation). Zeng 2 describes that a protective atmosphere cover must ensure a sufficient light passing area while sealing the processing cavity so as to ensure the laser beam can be completely focused on the processing plane after being deflected by the galvanometer, so that a protective lens needs to be additionally arranged on the protective atmosphere cover plate (Detailed Description – p. 8 of translation). Zeng 2 describes and shows two lens configurations, one of which includes a plurality of protective lenses 57 embedded in the protective atmosphere cover plate 56 and matched with the optical system of the array distribution so that each protective lens corresponds to one optical system unit in the array distribution (Detailed Description – p. 8 of translation, Fig. 16 embodiment shown below). With this configuration, Zeng 2 describes that a faulty protective lens can be replaced at any time, which is beneficial for economic efficiency (Detailed Description – p. 8 of translation).

    PNG
    media_image2.png
    324
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Zeng with the arrangement of Zeng 2 to specify that that the number of lenses in each set of lenses is the same as the number of galvanometer devices so that a sufficient light passing area is provided while maintaining the sealed cavity and a faulty lens could be easily replaced as needed, as taught by Zeng 2. 

Regarding claim 15, Zeng in view of Zeng 2 teach the limitations as set forth for 12 above, and Zeng teaches the remainder of the claim limitations as set forth in the previous section for claim 14.

Regarding claim 25, Zeng teaches the limitations as set forth previously for claim 11. Zeng further discloses that the base plate moves reciprocally in the vertical direction and the upper surface of the working platform is kept horizontal (Summary of the Invention paragraphs 3 and 4), but Zeng is not specific regarding a motion control system.
Zeng 2 teaches a selective laser melting device for manufacturing large-sized parts (Abstract), comprising:
A motion control system for driving the forming workbench to move up and down and hydraulically balancing (Detailed Description paragraph 4 and description of Fig. 12, Fig. 1 teaches the base plate 8 is driven by the lifting movement mechanism 13 to move the base plate up and down, the forming cylinder weight balancing mechanism 15 acts on the lifting mechanism 13; Fig. 12 the forming cylinder weight balancing mechanism is composed of at least two hydraulic mechanisms 38); a screw driving mechanism (Fig. 12 teaches a screw driving mechanism 35, 36, 37); and a hydraulic balancing system for supporting the forming workbench and hydraulically balancing its movement (Fig. 12 teaches the forming cylinder weight balancing mechanism is composed of at least two hydraulic mechanisms 38); the screw driving mechanism comprises a drive motor (Fig. 12 teaches screw driving mechanism comprises a motor 37, and the mechanism can add a plurality of motors as needed); a screw that is rotatably arranged around its axis and driven by the drive motor (Fig. 12 see screw 35 and motor 37), and a slider that is arranged on the side of the forming workbench and can move linearly along the axis of the screw when the screw is rotated (Fig. 12 teaches piston 31 and connecting plate 33 connected to screw 35 under base plate 8 such that they move up and down during operation when screw is driven to rotate).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device taught by Zeng with the motion control system of Zeng 2 in order to ensure long-term stable operation and vertical motion precision (Summary [4]).
The described embodiment of Zeng 2 teaches the screw driving mechanism as set forth above but does not feature a screw driving mechanism arranged on both sides of the workbench. In a further description of Zeng 2, the prior art teaches, with a larger substrate size, using multiple screw driving mechanisms evenly spaced and arranged on different sides of a substrate plate for leveling (Fig. 19 and associated description). It would have been obvious to one of ordinary skill in the art to apply the same logic to the lifting mechanism for stability purposes, as evidenced by Zeng 2.
Since the invention of Zeng is directed toward larger-size applications, it would have been obvious to one of ordinary skill in the art to further modify the device of modified Zeng utilizing a screw lifting mechanism to use a screw driving mechanism on both sides of the workbench, as Zeng 2 teaches using multiple screw mechanisms is advantageous for stability in larger-scale applications.

Regarding claim 26, Zeng in view of Zeng 2 teach the limitations as set forth above for claim 12, and Zeng 2 teaches the remainder of the claim limitations as set forth above for claim 25.
Similarly, it would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device taught by modified Zeng as described for claim 25 in order to ensure long-term stable operation and vertical motion precision and stability in a large-scale application.

Regarding claim 28, Zeng in view of Zeng 2 teach the limitations as set forth for 12 above. The references do not disclose a device including six sets of lenses, one set for each station, and six lenses for each set, whereby the galvanometer scanning device can achieve six-station movement due to the six sets of six lenses.
Zeng 2 for claim 12 was applied to show a matched array configuration of lenses in a cover plate corresponding to a plurality of optical system units. While modified Zeng does not require a specific number of sets of lenses (interpreted as a group of lenses in one direction) or lenses in each set, one of ordinary skill in the art would clearly see that the number of lenses can be chosen, e.g., based on a corresponding number of galvanometer devices, which both Zeng and Zeng 2 teach is also a matter of engineering or design choice.
Since the prior art teaches a plurality of lenses in an array configuration, which can be considered as sets of lenses with a number of lenses in each set, it would have been obvious to one of ordinary skill in the art to specify a number of sets and a number of lenses, such as six for each, as a matter of engineering or design choice in practically carrying out the invention.

Claims 17-18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 11 and 14 above, and further in view of DE 102014207160 A1 (“Jakschik”, of record). A machine translation of Jakschik, of record, is referred to herein.

Regarding claim 17, Zeng teaches the limitations set forth for claim 14 in the above section. Zeng references and pictures an external purification unit (Background of the Invention paragraph 3, Summary of the Invention paragraph 7, Fig. 4 reference 18) but is not specific as to the internal structure of the device.
The depicted purification unit of Zeng shows a housing (18, Fig. 4).
Jakschik teaches a circulating air filter device to be used in a selective laser melting device ([0001]-[0002]) which comprises:
A primary filtering cavity, a transition cavity, and a secondary filtering cavity formed in the housing and arranged along the airflow direction ([0025], Fig. 2 teaches the circulating air filter device 40 contains a lower gas chamber 42 with filter elements 43, upper gas chamber 44, and additional filtering section with filter element 47 arranged along airflow direction from gas inlet 41 to gas outlet 49); at least two cartridge filters are arranged in parallel in the primary filtering cavity from top to bottom (Fig. 2 teaches two filter elements 43 arranged in the lower gas chamber along airflow direction, which extend in a vertical direction and are parallel from top to bottom; [0009] teaches cartridge filters); the at least two cartridge filters having air outlet ends in communication with the transition cavity (Fig. 2 teaches filter outlet ends in communication with upper gas chamber 44); the lower end of the transition cavity forms a vent for communication with the secondary filter cavity (Fig. 2 teaches outlet end 45 of upper gas chamber 44 discharges via gas line 46 to additional filtering section with filter element 47); the secondary filtering cavity is provided with a filter (Fig. 2 teaches filter element 47); and 
The filtering device further comprises a power generating device of smoke sucking arranged at the lower end of the transition cavity ([0030], Fig. 2 teaches turbine 48 arranged in circulating filter device 40 downstream of and physically below gas chambers to maintain continuous gas flow); and a dust collecting barrel arranged in the housing and communicating with the lower end of the primary filtering cavity ([0028], [0031], Fig. 2 teaches collecting funnel 52 arranged below lower gas chamber 42 feeds heavier particles in gas flow to collecting container 54).
With the configuration taught by Jakschik, an improved recirculating air filter apparatus is presented where protective gas is saved and protective gas consumption is reduced during operation ([0004], [0010]).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the large-scale efficient selective laser melting forming device taught by Zeng with the filtering device taught by Jakschik in order to preserve protective gas and reduce consumption of the gas during operation ([0004], [0010]). 

Regarding claim 18, Zeng in view of Jakschik teaches the limitations as set forth for claim 17. Jakschik further teaches a counter-blow nozzle is arranged in the transition cavity and directly opposite an inner cavity of each cartridge filter and usable for counter-blow cleaning the dust adsorbed on the outside of each cartridge filter ([0027], [0032]-[0033], Fig. 2 teaches cleaning devices 50 with cleaning nozzles 51 at upper gas chamber 44 and directly opposite filter elements 43 generate gas pressure surge to clean filter elements 43 of accumulated smoke and metal particles which form a coating of adhered particles).
Jakschik, which teaches blowing clean, via the nozzles, adhered particles from the filters, is interpreted to read upon the amended limitation: such that there is no need to clean the dust or replace the cartridge filter during processing, thereby allowing for reduced processing time without wasting inert gas, whereby co-use of the smoke blowing and sucking mechanism and the smoke filtering system enables filtering out of smoke and dust in the inert gas, recycling of the inert gas, and using the inert gas, via the counter-blow nozzle to automatically counter-blow clean the dust adsorbed on the outside of each cartridge filter. One of ordinary skill in the art would understand the purpose of the counter blow configuration taught by Jakschik is similarly to achieve efficiencies associated with cleanliness of the filters. 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to further modify the device of Zeng in view of Jakschik to incorporate the counter-blow nozzle arranged in the transition cavity and directly opposite an inner cavity of each cartridge filter and usable for cleaning the dust adsorbed on the outside of each cartridge filter, as taught by Jakschik, in order to remove the filter cake and avoid impeding the flow of protective gas ([0032], [0033]). 

Regarding claim 30, Zeng teaches the limitations set forth for claim 11 above, wherein the smoke blowing and sucking mechanism and the smoke filtering system are configured such that co-use of the smoke blowing and sucking mechanism and the smoke filtering system enables filtering out of smoke and dust in the inert gas and recycling of the inert gas (Zeng – use of air extraction/supply ports in communication with smoke purification system for filtering and recycling). 
Zeng does not disclose using the inert gas to automatically counter-blow clean the dust adsorbed on the outside of each cartridge filter. It is noted again that the limitation is indefinite as described above, since the device of claim 11 has not been defined as having cartridge filters.
However, Jakschik, described above for claim 17, teaches the use of cartridge filters in a SLM gas filtering system, which Zeng has, and it would have been obvious to one of ordinary skill in the art to incorporate said filters for preserving gas as described above for claims 17-18. It would have been obvious to one of ordinary skill in the art to configure the smoke blowing and sucking mechanism and the smoke filtering system to use the already-present inert gas to automatically counter-blow clean dust adsorbed on the outside of each filter of modified Zeng in view of Jakschik, as set forth above for claim 18, in order to remove filter cake and avoid impeded gas flow.

Claims 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 11 and 13 above, and further in view of US 2018/0281284 A1 (“Elgar,” of record).

Regarding claim 19, Zeng discloses the limitations set forth for claim 11. Zeng further discloses powder storage chamber(s) located at the top of the forming bin (Figs. 1-2, Detailed Description), but Zeng is not specific on the handling of excess powder or a powder circulation system. 
Elgar teaches a 3D printing apparatus with material conveyance system (Abstract), wherein the material comprises a powder ([0039]), and the system includes:
A powder conveyor arranged outside the forming bin (Fig. 3 teaches bulk reservoir 310 located outside the processing chamber 325); for open-close communication with a powder spreading mechanism arranged inside the forming bin ([0147], [0183], Fig. 3 teaches bulk reservoir 310 coupled to layer dispensing mechanism 305 located inside processing chamber 325, and bulk reservoir has at least one opening port for moving pre-transformed material from the bulk reservoir); a powder collection bin arranged on the forming workbench for collecting excess powder ([0190], Figs. 10 teach excess powder material collected in overflow collection container, and there may be an opening adjacent to the material bed to facilitate transfer of excess powder material); and a powder circulation system for powder circulation between the powder collecting bin and the powder conveyor ([0190] teaches powder from overflow collection system is transferred to recycling mechanism; Fig. 3, [0162]-[0163] excess material is collected to recycling mechanism and conveyed to first separator, pressure container, then bulk reservoir prior to re-use in processing chamber); the powder circulation system comprises an ultrasonic vibrating screen for sieving the powder collected in the powder collection bin ([0150] teaches powder material from first separator may be sieved prior to conveying to pressure container; [0237] the sieve may be vibrated by an agitator; [0047], [0235] agitator comprising an ultrasonic transducer); and a powder storage tank which corresponds respectively for open-close communication with the ultrasonic vibrating screen ([0150], [0162] teaches the first separator is coupled to pressure container, and material from first separator is sieved prior to conveying to pressure container, [0240] the sieve assembly comprises a valve for opening/closing the material channel from the sieve assembly to an opening of the pressure container) and the powder conveyor (Fig. 3 teaches valves (circle with X) between pressure container 330 and bulk reservoir 310).
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the generic powder storage and distribution system by Zeng with the powder conveying and circulation system taught by Elgar in order to recycle and reuse excess material during 3D printing ([0006]).
Elgar does not explicitly state that the ultrasonic vibrating screen and the powder storage tank are fixed on a rack but Elgar shows the conveying and circulation components are integral to an interconnected system (Fig. 3) constituting a 3D printer (Fig. 14 3D printer 1402). Absent any indication in the instant disclosure that the fixing on the rack is significant, the particular fixing of components on the rack or frame would not modify the function or operation of the taught components and is an obvious matter of design choice. Thus, the claimed invention requiring the ultrasonic vibrating screen and powder storage tank to be fixed to the rack is not patentably distinct from the combination of Zeng in view of Elgar and it would have been obvious to fix the components of Zeng in view of Elgar on the rack. 

Regarding claim 21, Zeng teaches the limitations as set forth for claim 13 in the previous section, and Zeng in view of Elgar teach the remainder of the claim limitations as set forth above for claim 19.

Regarding claim 22, Zeng in view of Elgar teach the limitations as set forth for claim 19 above. 
Elgar further teaches the system comprises: 
A first level sensor, which is arranged on a first position of the powder spreading mechanism and is usable for detecting whether there is powder in the first position of the powder spreading mechanism ([0041] teaches the material reservoir comprises one or more sensors operable to detect a material level within the reservoir; [0168] at least one level sensor may be coupled to the layer dispensing mechanism); a second level sensor, which is arranged on a second position of the powder spreading mechanism that is lower than the first position of the powder spreading mechanism and is usable for detecting whether there is powder in the second position of the powder spreading mechanism ([0041] teaches the material reservoir comprises one or more sensors operable to detect a material level within the reservoir; [0168] at least one level sensor may be coupled to the layer dispensing mechanism); when the powder position in the powder spreading mechanism is higher than the first position where the first level sensor is arranged on, the first level sensor detects the powder, the communication between the powder conveyor and the powder spreading mechanism is closed; when the powder position in the powder spreading mechanism is lower than the second position where the second level sensor is arranged on, neither the first level sensor nor the second level sensor detects the powder, the communication between the powder conveyor and the powder spreading mechanism is open ([0169], [0175]-[0176] bulk reservoir is fluidly connected to material dispensing mechanism, and a valve, which may be automated, controls flow of material; [0281] valves may be shut or opened according to an input from at least one sensor);
A third level sensor, which is arranged on the powder conveyor, the third level sensor is usable for detecting the level of the powder in the powder conveyor, whereby feedback from the third level sensor is usable for respectively controlling the start or stop of the powder conveyor depending on the level of the powder the third level sensor has detected in the powder conveyor ([0168] teaches one or more level sensors coupled to the bulk reservoir; [0146], [0284] sensor input used to regulate vacuum pump(s) used to convey the powder material; [0307] control of the 3D printing system relies on feedback from the sensors); and 
A fourth level sensor, which is arranged in the powder storage tank and is usable for detecting whether there is powder in the position where the fourth level sensor is arranged on in the powder storage tank ([0264] teaches a sensor in the pressure container configured to detect a material level); when the powder height is lower than the position where the fourth level sensor is arranged on, the fourth level sensor does not detect powder, the communication between the powder storage tank and the vibrating screen is open; when the powder height is higher than the position where the fourth level sensor is arranged on, the fourth level sensor detects the powder, the communication between the powder storage tank and the vibrating screen is closed ([0150], [0162], [0240] the sieve assembly between first separator and pressure container comprises a valve for opening and closing the material channel from the sieve assembly to an opening of the pressure container, [0281] valves may be shut or opened according to an input from at least one sensor).
Accordingly, Elgar teaches a plurality of sensors corresponding to those claimed in terms of position and function, and it would have been obvious to one of ordinary skill in the art to further modify the powder storage and distribution system of Zeng in view of Elgar with the described sensors in order to provide data regarding respective powder levels for feedback in the powder circulation and recycling system, as taught by Elgar.

Regarding claim 24, Zeng in view of Elgar teach the claim limitations as set forth above for claim 21, and Elgar further teaches the remainder of the claim limitations as set forth above for claim 22.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Zeng 2 as applied to claim 12 above, and further in view of US 2018/0281284 A1 (“Elgar”).

Regarding claim 20, Zeng in view of Zeng 2 teach the limitations as set forth above for claim 12, and Elgar sets forth the remainder of the claim limitations as set forth above for claim 19.

Regarding claim 23, Zeng in view of Zeng 2 and Elgar teach the limitations as set forth above for claim 20, and Elgar sets forth the remainder of the claim limitations as set forth above for claim 22.


Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zeng 2 as applied to claims 12 and 28 above, and further in view of Jakschik.

Regarding claim 27, Zeng in view of Zeng 2 teach the limitations as set forth for 12 above, wherein the smoke blowing and sucking mechanism and the smoke filtering system are configured such that co-use of the smoke blowing and sucking mechanism and the smoke filtering system enables filtering out of smoke and dust in the inert gas and recycling of the inert gas (Zeng – use of air extraction/supply ports in communication with smoke purification system for filtering and recycling). 
The combination does not disclose using the inert gas to automatically counter-blow clean the dust adsorbed on the outside of each cartridge filter. It is reiterated that the limitation is indefinite as described above, since the device of claims 11 and 12 has not been defined as having cartridge filters.
However, Jakschik, described above for claim 17, teaches the use of cartridge filters in a SLM gas filtering system, which Zeng has, and it would have been obvious to one of ordinary skill in the art to incorporate said filters for preserving gas as described above for claims 17-18. It would have been obvious to one of ordinary skill in the art to configure the smoke blowing and sucking mechanism and the smoke filtering system to use the already-present inert gas to automatically counter-blow clean dust adsorbed on the outside of each filter of modified Zeng in view of Jakschik, as set forth above for claim 18, in order to remove filter cake and avoid impeded gas flow.

Regarding claim 29, Zeng in view of Zeng 2 teach the limitations of claim 28, and Jakschik teaches the remainder of the claim limitations as set forth above for claim 27.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 13-17) that the features of independent claim 11 are not disclosed, taught, suggested or shown by Zeng, and accordingly claim 11 is not obvious over Zeng. Applicant reiterates that Zeng does not disclose any dimensions for any forming sizes for their equipment, let alone a maximum forming size greater than 800 mm x 400 mm. 
This argument has been addressed in multiple Office Actions and it is maintained, as provided above, that the description of Zeng would lead one of ordinary skill in the art to conclude that Zeng suggests a forming size of at least around the 1-meter-level, i.e., greater than 800 mm x 400 mm.
Applicant states there are some irrationalities in Zeng’s galvanometer queue and air pumping port, which appears to refer to a possibility that the arrangement can cause some stations to be blocked, which increases manufacturing difficulty. Applicant states that if the galvanometer queue does not move in the left-right direction, the forming size of the equipment cannot exceed 800 mm x 400 mm, because one suction air supply port cannot remove smoke and dust on a large processing range. The argument appears to suggest that the claim requiring the smoke blowing and sucking mechanism moving synchronously with the galvanometer scanning device overcomes the described issues associated with Zeng. Applicant also asserts that the pumping ports of Zeng would limit a height of the formed workpieces. 
The arguments are not found persuasive. Zeng discloses the galvanometers move in the left-right direction, shows the use of multiple air extraction and supply ports, and describes the air supply and extraction ports moving synchronously with the galvanometer devices. Furthermore, the workability or elegance of the prior art as disclosed is not at issue in determining patentability of the instant claims.
Applicant argues (pp. 18-20), regarding claims 12 and 15, that Wiesner does not disclose that a set of lenses is arranged on an inside of the sealing top cover corresponding to each station of the galvanometer device and fails to disclose or contemplate the use of a sealing cap to seal and guarantee a tightness of the forming bin for achieving inert atmosphere protection. Applicant also states that Zeng fails to disclose or contemplate the use of such a sealing cap so that the galvanometer scanning device is isolated from the forming bin thereby reducing a space for inert gas protection and saving on use of inert gas, and therefore claim 12 is not obvious over Zeng in view of Wiesner.
The arguments are not found persuasive. The grid configuration of the lenses in the top cover of Zeng is considered to closely correspond to the configuration of the lenses of the instant disclosure (Fig. 2). As outlined above, the amended limitation regarding lenses arranged “on an inside” of the sealing top cover is considered new matter not previously disclosed and is unclear due to the lack of description or illustration. Zeng discloses the environment is sealed by an isolating working chamber, which has a top, and the galvanometer devices are clearly located outside of and on top of the working chamber; as a result, the galvanometer devices are isolated from the inside of the forming bin and would accordingly reduce the space needed inside. This configuration is clearly depicted in the embodiment and description of Zeng Fig. 4, which has been referenced multiple times during the course of examination. Furthermore, Zeng 2 has been described and applied in the current claim rejections to show a known matched array configuration of protective lenses embedded in a protective cover in a highly-similar SLM device and application. Zeng 2 teaches advantages associated with the plurality of lenses, including easier replaceability of a lens and economic benefits.
Applicant argues (pp. 20-22), regarding claims 17 and 18, that compared with Jakschik, the instantly claimed filter device is carried out in a housing, which can improve filtration efficiency, ensure air tightness and save space. Moreover, Jakschik does not disclose that the at least two cartridge filters are arranged in parallel in the primary filtering cavity from top to bottom.
The arguments are not found persuasive. Zeng depicts the filtration unit 18 as having a housing. Jakschik shows two cartridge filters arranged in parallel and extending vertically (Fig. 2). The two cartridge filters are depicted parallel to each other along their length (i.e., from top to bottom). 
Applicant argues (pp. 22-24), regarding claims 19-24, that Elgar does not disclose that the vibrating screen is an ultrasonic vibrating screen, as recited in amended claims.
The arguments are not found persuasive. Elgar teaches the amended limitation as described above by teaching that the agitator coupled to the filtration member (screen) comprises an ultrasonic transducer. 
Applicant argues (pp. 24), regarding claims 25, 27-28, and 30, that claim 25 requires at least two screws and Zeng 2 discloses a screw driving mechanism arranged at the center of the assembly (one screw). Applicant states that the screw driving mechanism arranged on both sides of the forming workbench can better ensure accuracy of each operation, and if only one screw is used it can be crushed and become invalid. Applicant argues that Hakkaku does not disclose that a hydraulic balancing system supports the forming workbench, and the forming workbench is heavier than a small one. 
The arguments are not found persuasive. Zeng 2 has been applied for teaching the screw driving lifting mechanism as well as teaching the use of multiple screw mechanisms in larger-scale applications for increased stability. It would have been obvious to apply Zeng 2’s teachings since Zeng is explicitly directed toward a large-scale application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754